DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Status of Claims
In the April 07, 2021 filing receipt, Applicant files for 8 claims (1 independent and 7 dependent claims). As such the April 07, 2021 Claims submission with only 8 claims, are examined herein.
Claim Objections
Claims 1, 2, and 8 are objected to because of the following informalities:  
In re Claim 1, 
all the recitations of “-at least” and “-fixing” in line 12 should be amended to recite—“at least” and “fixing”—in other words, delete the “-” preceding at least to avoid potential ambiguities and/or § 112(b) issues.
the character symbols that appear as empty boxes before “at least one heat exchanger” in line 3 and “a fixed assembly zone” in line 4 should be deleted at least to avoid potential ambiguities and/or § 112(b) issues.
In re Claim 2, the recitations “(comprises” should be amended to recite—“comprises”—in other words, delete the “(“ preceding comprises to avoid potential ambiguities and/or § 112(b) issues.
In re Claim 8, 
the recitations “-on site”, “-an on site”, and “-fixing” should be amended to recite—“on site” ,“an on site”, and “fixing”—in other words, delete the “-” preceding on site and an on site to avoid potential ambiguities and/or § 112(b) issues.
the character symbols that appear as empty boxes before “at least one heat exchanger” in line 5 and “a fixed assembly zone” in line 6 should be deleted at least to avoid potential ambiguities and/or § 112(b) issues.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
device for equipment1 in claim 1 and 8 which is interpreted as any device or apparatus capable of liquefaction including a heat exchanger and its equivalents;
pipe holder means2 in claim 1 and 8 which is not explicitly defined in the specification, but is interpreted as an apparatus capable of holding a pipe including a valve and its equivalents;
a first means for compressing the nitrogen3 in claim 5 which is not defined in the specification, but is interpreted as being a compressor and its equivalents;
a first means for compressing the nitrogen4 in claim 5 which is not defined in the specification, but is interpreted as being a compressor and its equivalents;
a means for cooling the nitrogen5 in claim in claim 5 which is not defined in the specification, but is interpreted as being a heat exchanger, cooler and its equivalents; and
 a second means for compressing the nitrogen6 in claim 5 which is not defined in the specification, but is interpreted as being a compressor and its equivalents.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1 ,
 the phrase "a pipe holder means" renders the claim indefinite because it is unclear whether this includes structures used to hold the pipe in place or in position relative to a different structure and if the pipe holder is the same or different from structures recited subsequently. For purposes of examination: a pipe holder is a valve and equivalent structures that connects pipe structures.
The phrase “device for equipment” in claim 1 renders the claim indefinite because it is unclear whether this includes any range of structures capable of heat exchange or even heat conduction to a fluid or material, for example. For purposes of examination: equipment device is interpreted as any device or apparatus capable of liquefaction including a heat exchanger and its equivalents;
The phrase C6+ type hydrocarbon elements is indefinite because it extends the scope of the expression as it is unclear what is included (and excluded) in C6+ type hydrocarbons.7 For purposes of examination: “C6+ type hydrocarbon elements” is interpreted as any complex fuel with at least 6 hydrocarbons.
a fixed assembly zone on the outer wall renders the claim indefinite because it unclear what defines the outer wall and what a fixed zone entails in regards to the apparatus and what it is fixed to. For purposes of examination: “a fixed assembly zone on the outer wall” is interpreted as the apparatus is stationary.
In re Claim 2, control valves, manual valves, sample connections, pipes, with valve actuators, pipe supports renders the claim indefinite because it is unclear whether these components are the same valves and pipes recited in Claim 1 or different components. For purposes of examination: control valves, manual valves, sample connections, pipes, with valve actuators, pipe supports are interpreted as the structures capable of performing these functions of the interconnection module and sufficiently the same as those components cited in Claim 1.
In re Claim 3, control valves, manual valves, sample connections, pipes, with valve actuators, pipe supports renders the claim indefinite because it is unclear whether these components are the same valves and pipes recited in Claim 1 or different components. For purposes of examination: control valves, manual valves, sample connections, pipes, with valve actuators, pipe supports are interpreted as the structures capable of performing these functions of the interconnection module and sufficiently the same as those components cited in Claim 1.
In re Claim 4, The term “overpressurization of nitrogen” in claim 4 is a relative term which renders the claim indefinite. The term “overpressurization” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear whether nitrogen is overpressurized relative to some industry standard or with regards to a structure within the system.
In re Claim 5, 
The phrase “a first means for compressing the nitrogen” renders the claim indefinite because it is unclear whether this includes any range of structures capable of compressing, a compressor, or a compressor attached to other structures, for example. For purposes of examination: “a first means for compressing the nitrogen” is interpreted as being a compressor and its equivalents;
The phrase “a second means for compressing the nitrogen” renders the claim indefinite because it is unclear whether this includes any range of structures capable of compressing, a compressor, or a compressor attached to other structures, for example. For purposes of examination: “a second means for compressing the nitrogen” is interpreted as being a compressor and its equivalents;
The phrase “a means for cooling the nitrogen” renders the claim indefinite because it is unclear whether this includes any range of structures capable of cooling nitrogen, a heat exchanger, or structures attached to heat exchangers to facilitate cooling, for example. For purposes of examination:  “a means for cooling the nitrogen” is interpreted as being a heat exchanger, cooler and its equivalents
In re Claim 8, the following phrases 
“a closed loop nitrogen refrigeration cycle and of a cold box”
“a fixed assembly zone”
“a pipe holder 25means and a set of pipes and valves”
“said at least one cold box to at least one equipment device”
“at least one 30equipment device”
render the claim indefinite because it is unclear whether these are the same and subsequent limitations derived from independent claim 1 or different limitations.  For purposes of examination: these limitations are interpreted as subsequent recitations, i.e., the same limitations as independent Claim 1. 
Claim 1 recites the limitation 
"the outer wall" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
“the other equipment sub-assemblies” in line 15. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the outer wall" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5-7 are rejected at least on their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baracco (US 20210080172), herein Baracco, in view of Gibbon (US 20060260357), herein Gibbon.

In re Claim 1, Baracco discloses a natural gas liquefaction unit (Figure 37) comprising: - at least one cryogenic cold box (504) comprising: 
at least one heat exchanger  (508);
“a fixed assembly zone on the outer wall” (the outer wall of 5);
at least one closed loop nitrogen refrigeration cycle  (See Figure 37 and [0425]-[0426] components comprise refrigeration cycle);
 at least one device for equipment  (see at least 510) required for implementing the liquefaction of a natural gas stream from a hydrocarbon supply stream  (see [405]);
 10- at least one interconnection module (see [405] and at least 504 connected to 507 and 501; [0061]) comprising a pipe holder means  (at least the connection point between pipe 501 and exchanger 504) and a set of pipes and valves  (see at least 501, 507), 
configured to connect said at least one cold box to at least one equipment device for the cycle for refrigerating  (Figure 37: cold box 504 is connected to at least heat exchanger 510) and/or
 separating C6+ type hydrocarbon elements ([0111]: the liquid fuel can be kerosene which contains 10+ hydrocarbon elements) contained in the natural gas  (See at least [0111]: complex gas fuel taken from natural gas and [0406]-[0408]), 
However, Baracco does not explicitly teach “wherein the interconnection module rests on a frame allowing handling and is connected to the cold box  and to the other equipment sub-assemblies located around said fixed assembly zone.” 
On the other hand, Gibbon directed to an apparatus for cryogenic distillation which includes an assembled unit (Abstract), discloses 
wherein the interconnection module rests on a frame (Gibbon see at least [0043]: components of apparatus rest on frame which includes interconnection module) allowing handling and is connected to the cold box  (Gibbon see at least [0043] and [0061]: the components of the apparatus are supported, i.e., rest on a frame) and
 to the other equipment sub-assemblies located around said fixed assembly zone  (Gibbon [0061])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Baracco and to have modified them by having “ the interconnection module rests on a frame allowing handling and is connected to the cold box  and to the other equipment sub-assemblies located around said fixed assembly zone.” in order to “provide fluid flow communication…between the components of the apparatus” (See Gibbon [0061]), without yielding unpredictable results.
In re Claim 2, Baracco as modified discloses wherein the interconnection module comprises one or more elements selected from the group 20consisting of control valves, manual valves, sample connections, pipes, pre-cut panels with valve actuators, instruments, vapour sources, lighting, ladders and platforms, pre- wired junction boxes, platforms for instrument/electric cables, pipe supports, and channeling.  (Gibbon [0061]: module comprises pipe work for connection)
In re Claim 3, Baracco as modified discloses wherein the interconnection module comprises one or more elements selected from the group consisting of control valves, manual valves, and valve actuators  (Baracco at least valve 509).  
In re Claim 4, Baracco as modified discloses wherein the equipment 30sub-assemblies are required to implement at least one function selected from among the compression of the nitrogen of the refrigeration cycle  (Baracco [0406]-[0407]: selected refrigerant nitrogen is compressed), 
In re Claim 5, Baracco as modified discloses wherein the refrigeration 5cycle comprises 
a first means for compressing the nitrogen of the refrigeration cycle  (Baracco 13A; see [0406]-[0407]: nitrogen ), 
a means for cooling the nitrogen of the refrigeration cycle  (Baracco 304), 
a second means for compressing the nitrogen of the refrigeration cycle  (Baracco 13B and 13C), 
said second compression means comprising two booster compressors  (Baracco 13B and 13C; see [0425]) coupled  to two respective expansion means  (Baracco 509 and 511, respectively see [0425]; valves are functionally coupled by being part of the same system), 
said booster compressors being configured to compress the nitrogen of the 10refrigeration cycle at an identical pressure  (Baracco [0414] in the case of using a single driver section for a compressor train set operated at same pressure).  
In re Claim 8, Baracco as modified discloses a method for starting a liquefaction unit comprising the following steps: 
20on-site installation of a closed loop nitrogen refrigeration cycle (See Baracco Figure 37 and [0425]-[0426] components comprise refrigeration cycle and Gibbon [0019]: on-site assembly) and of a cold box (Baracco 504) comprising:
 at least one heat exchanger  (Baracco 508); 
a fixed assembly zone on the outer wall  (at least the outer wall of 5; see also Gibbon [0061]); 
an on-site installation of an interconnection module comprising a pipe holder 25means and a set of pipes and valves (Gibbon [0016] and [0019]: on site assembly of interconnected processing until; see also Baracco Figure 37 at least 501 and 507), designed to
 connect said at least one cold box to at least one equipment device for the cycle for refrigerating  (See Baracco Figure 37 and [0425]-[0426] components comprise refrigeration cycle) and/or 
separating C6+ type hydrocarbon elements contained in the natural gas  (Baracco [0407]); 
and fixing said interconnection module to the cold box and to at least one 30equipment device (Gibbon [0016] and [0019]: on site assembly of interconnected processing until; see also Baracco Figure 37 at least 501 and 507), 
allowing the implementation of the liquefaction method using said cold box, already available on the site  (Gibbon [0016] and [0019]: on site assembly of interconnected processing until; see also Baracco Figure 37 at least 501 and 507).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baracco US 20210080172, herein Baracco, as modified by Gibbon (US 20060260357), herein Gibbon further in view of Hillenburg et al(US 20210372116), herein Hillenburg.

In re Claim 6, Baracco as modified does not explicitly teach, “wherein said frame has a metal structure”
On the other hand, Hillenburg, directed to a structural system for a modular plant (Abstract), discloses wherein said frame has a metal structure  (Hillenburg [0015]-[0016], [0056]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Baracco and to have modified them by having the frame be “a metal structure”, in order to maintain the structural integrity of the system and “bear the load the process unit housed” within the framework (See Hillenburg [0056]), without yielding unpredictable results.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baracco US 20210080172, herein Baracco, as modified by Gibbon (US 20060260357), herein Gibbon further in view of Roberts et al (US 20100122551), herein Roberts.

In re Claim 7, Baracco as modified does not explicitly teach, “wherein said at least one heat exchanger is a brazed aluminium heat exchanger”.
On the other hand, Roberts directed to method for liquefaction using a closed loop refrigeration system (Abstract), discloses wherein said at least one heat exchanger is a brazed aluminum heat exchanger (Roberts [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Baracco as modified and to have further modified them by having the heat exchanger be “a brazed aluminum heat exchanger”, in order to better heat transfer with the natural gas and refrigerant and facilitate thermal stresses, without yielding unpredictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM M ADENIJI whose telephone number is (571)272-5939. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM A. MICHAEL ADENIJI/Examiner, Art Unit 3763                                                                                                                                                                                                        



/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant Specification Page 1 line 33
        2 Id. Page 2 lines 14-17
        3 Id. Page 2 line 28
        4 Id. Page 2 line 28
        5 Id. Page 2 line 29
        6 Id. Page 2 line 29-31
        7 See MPEP §2173.05(b) (III) (E).